DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental process (abstract ideas) of detecting a change of a condition, comparing data and determining if a violation of a risk assessment has occurred (see MPEP 2106.04 (a)).  
Claim 1 recites a method, i.e. a process, which is a statutory category of invention.  The claim recites the following: 
detecting a change of a condition of the safety device, the condition indicative of a potential safety issue affecting operation of the machine safety system; 
comparing parameters related to the change of the condition of the safety device with the parameters from the risk assessment and to determining that the change of the condition of the safety device results in a violation of the risk assessment, i.e. under the broadest reasonable interpretation, these limitations comprise a mental processes involving observing/evaluating to detect a change, comparing data and making a decision based on data that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental process), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. receiving parameters from a risk assessment (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a system with physical devices including safety devices, see MPEP 2106.05(h), and sending an alert (insignificant post-solution activity, see MPEP 2106.05(g)) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, receiving parameters from a risk assessment (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. a system with physical devices including safety devices, see MPEP 2106.05(h), and sending an alert (insignificant post-solution activity, see MPEP 2106.05(g)) are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. It is noted that systems with physical devices including safety devices are considered well-understood, routine, conventional, see for example Johnston U.S. Patent No. 4457418 [col. 1, Figures] or Mukaidono et al. U.S. Patent No. 5345138 [col. 1, Figures] and the references cited below in the current rejection under 35 U.S.C. § 103 and sending alerts is also well-understood, routine, conventional, see for example Lauterbach et al. U.S. Patent No. 5278539 [col. 1] or Mikkelsen U.S. Patent Publication No. 20140314564 [0026] and the references cited below in the current rejection under 35 U.S.C. § 103.  Thus the claim is not patent eligible.
Claim 2 recites deciding if data have changed for a replacement device (mental process).  Thus the claim is not patent eligible.
Claim 3 recites comparing parameters that differ (mental/mathematical process). Thus this claim recites an abstract idea.
Claim 4 recites comparing data and making a decision (mental/mathematical process). Thus this claim recites an abstract idea.
Claim 5 recites comparing data for a device that corresponds to different functioning (mental/mathematical process). Thus this claim recites an abstract idea.
Claim 6 recites evaluating a specific abstract type of data and comparing data to an expected amount (mental/mathematical process). Thus this claim recites an abstract idea.
Claim 7 recites calculating parameters (mental/mathematical process). Thus this claim recites an abstract idea.
Claim 8 recites displaying a broadly recited interface for data input  (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information using a generic computer technology, see MPEP 2106.04(a)(2) III C). Thus this claim recites an abstract idea.
Claim 9 recites sending a signal to trigger a generic action (insignificant extra-solution activity, see MPEP 2106.05(g)). Thus this claim recites an abstract idea.
Claim 10 recites the abstract concept that the safety violation is related to a hazardous condition. Thus this claim recites an abstract idea.
Claim 11 recites an apparatus, i.e. a machine, which is a statutory category of invention. However, the recited process performed by the apparatus is similar to that recited in claim 1 and considered to involve an abstract idea (mental process) and is rejected under the same rationale as claim 1.  Note that using a generic processor and memory is not considered significant see MPEP 2106.04(a)(2) III C.
Claims 12-18 recite similar limitations to claims 2-8 and are rejected under similar respective rationales.
Claim 19 recites the machine safety system (generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) and the rejection of claim 1).  Thus this claim recites an abstract idea.
Claim(s) 20 is/are rejected under 35 U.S.C. 101 because this claim is directed to non-statutory subject matter.  
The claim is directed to "a computer readable storage medium".  Under the broadest reasonable interpretation of the claims, the recited "computer readable storage medium" can be a carrier wave or other non-statutory transmission embodiment.  It should be noted that the claim language does not clearly exclude "non-statutory" transmission embodiments. The Examiner suggests that the phrase ‘computer readable storage medium’ be amended to ‘non-transitory computer readable storage medium’.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-15 and 19-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naser et al. U.S. Patent Publication No. 20220229423 (hereinafter Naser).
Regarding claim 1, Naser discloses a method [0007—improved methods and systems of operating automated machines; 0142, Fig. 8 — an automated machine safety managing process ] comprising: 
receiving parameters from a risk assessment of a portion of a system [0037 —  description data for technical devices, sensor devices, safety-sensor devices or the automated machine include, in particular computer-readable, information on the respective entity. For example, safety-sensor device description data associated to a time-of-flight sensor used as a safety-sensor device may include a list of product features and parameters how the time-of-flight sensor can be used; 0142-0143, Fig. 8 — automated machine safety managing process 304 performs risk assessment process 305, a machine learning process 306, and an optimization process 303. For example, if an anomaly of the monitored automated machine is detected, the safety managing process 304 may trigger a full analysis or self-test of the safety-sensor devices included in the automated machine…  As a result of the safety managing process 304, description data is generated in process 308…  safety managing process 304 provides machine description data MDD including references to technical-device description data DDi and safety sensor description data DSDi that preferably lead to an efficient and safe operation of the automated machine] with physical devices [0094-0097, Fig. 1 —  an automated machine 1 comprising a plurality of interacting technical devices 2, 3, 4, 5… in order to ensure the safety of the automated machine 1, safety-sensor devices 6, 7, 8, 9 are provided that each or cooperatively monitor an observable state in a space in or around the automated machine 1 …Safety-sensor devices 6, 7, 8, 9 can be implemented to detect a malfunction of the or a part of the alternated machine 1 and provide safety sensor data SSDi], the parameters of the risk assessment applicable to a safety device of a machine safety system, the safety device configured to prevent a hazardous condition in the system [0035-0037 — Safety-sensor devices can be understood as monitoring the interacting technical devices and issuing safety warnings if, according to particular operational situations, a safety action needs to be taken. If, for example, personnel enter the particular observable state in a space, a safety-sensor device may issue a warning or an instruction to stop certain actions of the technical devices (prevent hazardous condition)…. description data for technical devices, sensor devices, safety-sensor devices or the automated machine include, in particular computer-readable, information on the respective entity. For example, safety-sensor device description data associated to a time-of-flight sensor used as a safety-sensor device may include a list of product features and parameters how the time-of-flight sensor can be used]; 
detecting a change of a condition of the safety device, the condition indicative of a potential safety issue affecting operation of the machine safety system [0031 — When determining whether the retrieved safety-sensor device description data and the technical-device description data comply with retrieved safety rules, the control device in particular compares the retrieved safety-sensor device description data and the retrieved technical-device description data with the retrieved safety rules and determines whether they are compliant…. whether the retrieved safety-sensor device description data corresponds to the predetermined safety-sensor device description data stored in the machine safety rules. If yes, a compliance is determined; 0044-0048 — the control device is implemented to monitor the technical devices, the sensor devices and/or the safety-sensor devices in particular detect a change in the technical device, a sensor device, a safety-sensor device and/or an amendment in the technical-device description data or safety-sensor device description data…  a change may include a replacement. Wear, age, life cycle, operational times, operational mode, operating range of the technical device, a sensor device or a safety-sensor device]; 
comparing parameters related to the change of the condition of the safety device with the parameters from the risk assessment [0031 — When determining whether the retrieved safety-sensor device description data and the technical-device description data comply with retrieved safety rules, the control device in particular compares the retrieved safety-sensor device description data and the retrieved technical-device description data with the retrieved safety rules and determines whether they are compliant…. whether the retrieved safety-sensor device description data corresponds to the predetermined safety-sensor device description data stored in the machine safety rules. If yes, a compliance is determined; 0044-0048 — the control device is implemented to monitor the technical devices, the sensor devices and/or the safety-sensor devices in particular detect a change in the technical device, a sensor device, a safety-sensor device and/or an amendment in the technical-device description data or safety-sensor device description data…  a change may include a replacement. Wear, age, life cycle, operational times, operational mode, operating range of the technical device, a sensor device or a safety-sensor device; 0120 — if an operator changes a certain safety-sensor device, the control device 102 will check if the replacement safety sensor fulfills all safety requirements]; and 
sending an alert in response to determining that the change of the condition of the safety device results in a violation of the risk assessment [0044-0048 —the control device issues a warning message, if there is a breach of a safety rule due to a change or amendment in the automated machine; 0111-0118 —  If there is a safety breach, for example an inappropriate safety sensor is present in the automated machine, a warning message is issued in step S5. Additionally, the control device 102 may issue an instruction to stop the operation of the automated machine 1...  If the control device 102 determines that the safety sensors according to the device description data DSDi do not comply with the relevant safety standards, a warning message is issued in step S5. Hence, the relevant device is marked as unsafe].
Regarding claim 2, Naser discloses that the change of the condition of the safety device comprises replacing the safety device with a new safety device comprising parameters different from the safety device being replaced and detecting the change of the condition of the safety device comprises detecting that one or more parameters of the new safety device differ from parameters of the safety device being replaced [0031 —When determining whether the retrieved safety-sensor device description data and the technical-device description data comply with retrieved safety rules, the control device in particular compares the retrieved safety-sensor device description data and the retrieved technical-device description data with the retrieved safety rules and determines whether they are compliant…. whether the retrieved safety-sensor device description data corresponds to the predetermined safety-sensor device description data stored in the machine safety rules. If yes, a compliance is determined; 0044-0048 — the control device is implemented to monitor the technical devices, the sensor devices and/or the safety-sensor devices in particular detect a change in the technical device, a sensor device, a safety-sensor device and/or an amendment in the technical-device description data or safety-sensor device description data…  a change may include a replacement; 0116-0118 —  If the control device 102 determines that the safety sensors according to the device description data DSDi do not comply with the relevant safety standards (i.e. parameters are different because the same parameters would be in compliance), a warning message is issued in step S5. Hence, the relevant device is marked as unsafe; 0120 — if an operator changes (replaces) a certain safety-sensor device, the control device 102 will check if the replacement safety sensor fulfills all safety requirements].
Regarding claim 3, Naser discloses that comparing the parameters related to the change of the condition of the safety device with the parameters from the risk assessment comprises comparing the parameters of the new safety device that differ from the parameters of the safety device being replaced with applicable parameters of the risk assessment [0031 —When determining whether the retrieved safety-sensor device description data and the technical-device description data comply with retrieved safety rules, the control device in particular compares the retrieved safety-sensor device description data and the retrieved technical-device description data with the retrieved safety rules and determines whether they are compliant…. whether the retrieved safety-sensor device description data corresponds to the predetermined safety-sensor device description data stored in the machine safety rules. If yes, a compliance is determined; 0044-0048 — the control device is implemented to monitor the technical devices, the sensor devices and/or the safety-sensor devices in particular detect a change in the technical device, a sensor device, a safety-sensor device and/or an amendment in the technical-device description data or safety-sensor device description data…  a change may include a replacement; 0116-0118 —  If the control device 102 determines that the safety sensors according to the device description data DSDi do not comply with the relevant safety standards (i.e. parameters are different because the same parameters would be in compliance), a warning message is issued in step S5. Hence, the relevant device is marked as unsafe; 0120 — if an operator changes (replaces) a certain safety-sensor device, the control device 102 will check if the replacement safety sensor fulfills all safety requirements].
Regarding claim 4, Naser discloses that determining that the change of the condition of the safety device results in a violation of the parameters from the risk assessment comprises determining that at least one parameter of the new safety device that differs from the parameters of the safety device being replaced results in a violation of the parameters from the risk assessment such that the machine safety system with the new safety device is out of compliance with the risk assessment [0044-0048 — the control device is implemented to monitor the technical devices, the sensor devices and/or the safety-sensor devices in particular detect a change in the technical device, a sensor device, a safety-sensor device and/or an amendment in the technical-device description data or safety-sensor device description data…  a change may include a replacement; 0116-0118 —  If the control device 102 determines that the safety sensors according to the device description data DSDi do not comply with the relevant safety standards (i.e. out of compliance - parameters are different because the same parameters would be in compliance), a warning message is issued in step S5. Hence, the relevant device is marked as unsafe; 0120 — if an operator changes (replaces) a certain safety-sensor device, the control device 102 will check if the replacement safety sensor fulfills all safety requirements; 0037 — safety-sensor device description data associated to a time-of-flight sensor used as a safety-sensor device may include a list of product features and parameters how the time-of-flight sensor can be used; 0099 — a safety standard or a safety rule (SR) may prescribe that the safety-sensor device 8 placed between the conveyor 2 and a robot 3, if implemented as a camera, must have a certain visual field. Other requirements contained in safety rules may relate to the type of a sensor or performance indicators, such as a response time or accuracy in sensing].
Regarding claim 5, Naser discloses that determining the change of the condition of the safety device comprises determining that a parameter of the safety device has changed resulting in the safety device operating differently than prior to the change of the parameter [0044-0048 — the control device is implemented to monitor the technical devices, the sensor devices and/or the safety-sensor devices in particular detect a change in the technical device, a sensor device, a safety-sensor device and/or an amendment in the technical-device description data or safety-sensor device description data…  a change may include a replacement; 0116-0118 —  If the control device 102 determines that the safety sensors according to the device description data DSDi do not comply with the relevant safety standards (i.e. out of compliance - parameters are different because the same parameters would be in compliance), a warning message is issued in step S5. Hence, the relevant device is marked as unsafe; 0120 — if an operator changes (replaces) a certain safety-sensor device, the control device 102 will check if the replacement safety sensor fulfills all safety requirements; 0037 — safety-sensor device description data associated to a time-of-flight sensor used as a safety-sensor device may include a list of product features and parameters how the time-of-flight sensor can be used; 0099 — a safety standard or a safety rule (SR) may prescribe that the safety-sensor device 8 placed between the conveyor 2 and a robot 3, if implemented as a camera, must have a certain visual field. Other requirements contained in safety rules may relate to the type of a sensor or performance indicators, such as a response time or accuracy in sensing (a safety device operating differently — with different accuracy or response time)].
Regarding claim 10, Naser discloses that a violation of the parameters of the risk assessment results in a hazardous condition during operation of the system with physical devices [0035-0037 — Safety-sensor devices can be understood as monitoring the interacting technical devices and issuing safety warnings if, according to particular operational situations, a safety action needs to be taken. If, for example, personnel enter the particular observable state in a space, a safety-sensor device may issue a warning or an instruction to stop certain actions of the technical devices (prevent hazardous condition); 0044-0048 — the control device is implemented to monitor the technical devices, the sensor devices and/or the safety-sensor devices in particular detect a change in the technical device, a sensor device, a safety-sensor device and/or an amendment in the technical-device description data or safety-sensor device description data…  a change may include a replacement; 0116-0118 —  If the control device 102 determines that the safety sensors according to the device description data DSDi do not comply with the relevant safety standards (i.e. out of compliance/violation of the risk assessment), a warning message is issued in step S5. Hence, the relevant device is marked as unsafe (therefore results in a hazardous condition during operation of the system); 0120 — if an operator changes (replaces) a certain safety-sensor device, the control device 102 will check if the replacement safety sensor fulfills all safety requirements; 0037 — safety-sensor device description data associated to a time-of-flight sensor used as a safety-sensor device may include a list of product features and parameters how the time-of-flight sensor can be used; 0099 — a safety standard or a safety rule (SR) may prescribe that the safety-sensor device 8 placed between the conveyor 2 and a robot 3, if implemented as a camera, must have a certain visual field. Other requirements contained in safety rules may relate to the type of a sensor or performance indicators, such as a response time or accuracy in sensing — if these requirements are not met the safety sensor is out of compliance and violates the risk assessment, therefore resulting in a hazardous operating condition because the safety equipment is not functioning as required].
Regarding claim 11, Naser discloses an apparatus [0094, Fig. 1—an automated machine and a system for operating the automated machine] comprising: 
a processor [0101 — The system for operating 100 includes a control device 102 including at least one processing device 104]; and 
a memory that stores code executable by the processor [0078 —  computer-program product comprises a program code for executing the above-described methods and functions by a computerized control device when run on at least one control computer. A computer program product, such as a computer program means, may be embodied as a memory card, USB stick, CD-ROM, DVD ; 0101 — execute a computer program provided, for example, through a computer product 105 in terms of a data carrier] to: 
receive parameters from a risk assessment of a portion of a system [0037 —  description data for technical devices, sensor devices, safety-sensor devices or the automated machine include, in particular computer-readable, information on the respective entity. For example, safety-sensor device description data associated to a time-of-flight sensor used as a safety-sensor device may include a list of product features and parameters how the time-of-flight sensor can be used; 0142-0143, Fig. 8 — automated machine safety managing process 304 performs risk assessment process 305, a machine learning process 306, and an optimization process 303. For example, if an anomaly of the monitored automated machine is detected, the safety managing process 304 may trigger a full analysis or self-test of the safety-sensor devices included in the automated machine…  As a result of the safety managing process 304, description data is generated in process 308…  safety managing process 304 provides machine description data MDD including references to technical-device description data DDi and safety sensor description data DSDi that preferably lead to an efficient and safe operation of the automated machine] with physical devices [0094-0097, Fig. 1 —  an automated machine 1 comprising a plurality of interacting technical devices 2, 3, 4, 5… in order to ensure the safety of the automated machine 1, safety-sensor devices 6, 7, 8, 9 are provided that each or cooperatively monitor an observable state in a space in or around the automated machine 1 …Safety-sensor devices 6, 7, 8, 9 can be implemented to detect a malfunction of the or a part of the alternated machine 1 and provide safety sensor data SSDi], the parameters of the risk assessment applicable to a safety device of a machine safety system, the safety device configured to prevent a hazardous condition in the system [0035-0037 — Safety-sensor devices can be understood as monitoring the interacting technical devices and issuing safety warnings if, according to particular operational situations, a safety action needs to be taken. If, for example, personnel enter the particular observable state in a space, a safety-sensor device may issue a warning or an instruction to stop certain actions of the technical devices (prevent hazardous condition)…. description data for technical devices, sensor devices, safety-sensor devices or the automated machine include, in particular computer-readable, information on the respective entity. For example, safety-sensor device description data associated to a time-of-flight sensor used as a safety-sensor device may include a list of product features and parameters how the time-of-flight sensor can be used]; 
detect a change of a condition of the safety device, the condition indicative of a potential safety issue affecting operation of the machine safety system [0031 — When determining whether the retrieved safety-sensor device description data and the technical-device description data comply with retrieved safety rules, the control device in particular compares the retrieved safety-sensor device description data and the retrieved technical-device description data with the retrieved safety rules and determines whether they are compliant…. whether the retrieved safety-sensor device description data corresponds to the predetermined safety-sensor device description data stored in the machine safety rules. If yes, a compliance is determined; 0044-0048 — the control device is implemented to monitor the technical devices, the sensor devices and/or the safety-sensor devices in particular detect a change in the technical device, a sensor device, a safety-sensor device and/or an amendment in the technical-device description data or safety-sensor device description data…  a change may include a replacement. Wear, age, life cycle, operational times, operational mode, operating range of the technical device, a sensor device or a safety-sensor device]; 
compare parameters related to the change of the condition of the safety device with the parameters from the risk assessment [0031 — When determining whether the retrieved safety-sensor device description data and the technical-device description data comply with retrieved safety rules, the control device in particular compares the retrieved safety-sensor device description data and the retrieved technical-device description data with the retrieved safety rules and determines whether they are compliant…. whether the retrieved safety-sensor device description data corresponds to the predetermined safety-sensor device description data stored in the machine safety rules. If yes, a compliance is determined; 0044-0048 — the control device is implemented to monitor the technical devices, the sensor devices and/or the safety-sensor devices in particular detect a change in the technical device, a sensor device, a safety-sensor device and/or an amendment in the technical-device description data or safety-sensor device description data…  a change may include a replacement. Wear, age, life cycle, operational times, operational mode, operating range of the technical device, a sensor device or a safety-sensor device; 0120 — if an operator changes a certain safety-sensor device, the control device 102 will check if the replacement safety sensor fulfills all safety requirements]; and 
send an alert in response to determining that the change of the condition of the safety device results in a violation of the risk assessment [0044-0048 —the control device issues a warning message, if there is a breach of a safety rule due to a change or amendment in the automated machine; 0111-0118 —  If there is a safety breach, for example an inappropriate safety sensor is present in the automated machine, a warning message is issued in step S5. Additionally, the control device 102 may issue an instruction to stop the operation of the automated machine 1...  If the control device 102 determines that the safety sensors according to the device description data DSDi do not comply with the relevant safety standards, a warning message is issued in step S5. Hence, the relevant device is marked as unsafe].
Regarding claim 12, Naser discloses all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 2.  
Regarding claim 13, Naser discloses all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 3.  
Regarding claim 14, Naser discloses all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4.  
Regarding claim 15, Naser discloses all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 5.  
Regarding claim 19, Naser discloses an apparatus further comprising the machine safety system [0094, Fig. 1—an automated machine and a system for operating the automated machine; 0138-0143 — the combination of safety sensors, technical devices and sensor devices according to the determined and chosen description data may be deployed in the technical system according to the automated machine. Next, the control device 102 (Fig. 1) may implement additional processes for monitoring the operation of the automated machine 1 set up according to the defined machine description and device descriptions.   This is depicted in FIG. 8 where further processes implemented by the control device 102 (see FIG. 1) are shown].
Regarding claim 20, Naser discloses a computer program product comprising a computer readable storage medium having program code embodied therein [0078 —  computer-program product comprises a program code for executing the above-described methods and functions by a computerized control device when run on at least one control computer. A computer program product, such as a computer program means, may be embodied as a memory card, USB stick, CD-ROM, DVD ; 0101 — execute a computer program provided, for example, through a computer product 105 in terms of a data carrier], the program code executable by a processor[0101 — The system for operating 100 includes a control device 102 including at least one processing device 104]  to: 
receive parameters from a risk assessment of a portion of a system [0037 —  description data for technical devices, sensor devices, safety-sensor devices or the automated machine include, in particular computer-readable, information on the respective entity. For example, safety-sensor device description data associated to a time-of-flight sensor used as a safety-sensor device may include a list of product features and parameters how the time-of-flight sensor can be used; 0142-0143, Fig. 8 — automated machine safety managing process 304 performs risk assessment process 305, a machine learning process 306, and an optimization process 303. For example, if an anomaly of the monitored automated machine is detected, the safety managing process 304 may trigger a full analysis or self-test of the safety-sensor devices included in the automated machine…  As a result of the safety managing process 304, description data is generated in process 308…  safety managing process 304 provides machine description data MDD including references to technical-device description data DDi and safety sensor description data DSDi that preferably lead to an efficient and safe operation of the automated machine] with physical devices [0094-0097, Fig. 1 —  an automated machine 1 comprising a plurality of interacting technical devices 2, 3, 4, 5… in order to ensure the safety of the automated machine 1, safety-sensor devices 6, 7, 8, 9 are provided that each or cooperatively monitor an observable state in a space in or around the automated machine 1 …Safety-sensor devices 6, 7, 8, 9 can be implemented to detect a malfunction of the or a part of the alternated machine 1 and provide safety sensor data SSDi], the parameters of the risk assessment applicable to a safety device of a machine safety system, the safety device configured to prevent a hazardous condition in the system [0035-0037 — Safety-sensor devices can be understood as monitoring the interacting technical devices and issuing safety warnings if, according to particular operational situations, a safety action needs to be taken. If, for example, personnel enter the particular observable state in a space, a safety-sensor device may issue a warning or an instruction to stop certain actions of the technical devices (prevent hazardous condition)…. description data for technical devices, sensor devices, safety-sensor devices or the automated machine include, in particular computer-readable, information on the respective entity. For example, safety-sensor device description data associated to a time-of-flight sensor used as a safety-sensor device may include a list of product features and parameters how the time-of-flight sensor can be used]; 
detect a change of a condition of the safety device, the condition indicative of a potential safety issue affecting operation of the machine safety system [0031 — When determining whether the retrieved safety-sensor device description data and the technical-device description data comply with retrieved safety rules, the control device in particular compares the retrieved safety-sensor device description data and the retrieved technical-device description data with the retrieved safety rules and determines whether they are compliant…. whether the retrieved safety-sensor device description data corresponds to the predetermined safety-sensor device description data stored in the machine safety rules. If yes, a compliance is determined; 0044-0048 — the control device is implemented to monitor the technical devices, the sensor devices and/or the safety-sensor devices in particular detect a change in the technical device, a sensor device, a safety-sensor device and/or an amendment in the technical-device description data or safety-sensor device description data…  a change may include a replacement. Wear, age, life cycle, operational times, operational mode, operating range of the technical device, a sensor device or a safety-sensor device]; 
compare parameters related to the change of the condition of the safety device with the parameters from the risk assessment [0031 — When determining whether the retrieved safety-sensor device description data and the technical-device description data comply with retrieved safety rules, the control device in particular compares the retrieved safety-sensor device description data and the retrieved technical-device description data with the retrieved safety rules and determines whether they are compliant…. whether the retrieved safety-sensor device description data corresponds to the predetermined safety-sensor device description data stored in the machine safety rules. If yes, a compliance is determined; 0044-0048 — the control device is implemented to monitor the technical devices, the sensor devices and/or the safety-sensor devices in particular detect a change in the technical device, a sensor device, a safety-sensor device and/or an amendment in the technical-device description data or safety-sensor device description data…  a change may include a replacement. Wear, age, life cycle, operational times, operational mode, operating range of the technical device, a sensor device or a safety-sensor device; 0120 — if an operator changes a certain safety-sensor device, the control device 102 will check if the replacement safety sensor fulfills all safety requirements]; and 
send an alert in response to determining that the change of the condition of the safety device results in a violation of the risk assessment [0044-0048 —the control device issues a warning message, if there is a breach of a safety rule due to a change or amendment in the automated machine; 0111-0118 — If there is a safety breach, for example an inappropriate safety sensor is present in the automated machine, a warning message is issued in step S5. Additionally, the control device 102 may issue an instruction to stop the operation of the automated machine 1...  If the control device 102 determines that the safety sensors according to the device description data DSDi do not comply with the relevant safety standards, a warning message is issued in step S5. Hence, the relevant device is marked as unsafe].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Naser in view of Call U.S. Patent Publication No. 20200384974 (hereinafter Call).
Regarding claim 6, Naser teaches all the limitations of the base claims as outlined above.  
Further, Naser teaches determining the change of the condition of the safety device [0031 — When determining whether the retrieved safety-sensor device description data and the technical-device description data comply with retrieved safety rules, the control device in particular compares the retrieved safety-sensor device description data and the retrieved technical-device description data with the retrieved safety rules and determines whether they are compliant…. whether the retrieved safety-sensor device description data corresponds to the predetermined safety-sensor device description data stored in the machine safety rules. If yes, a compliance is determined; 0044-0048 — the control device is implemented to monitor the technical devices, the sensor devices and/or the safety-sensor devices in particular detect a change in the technical device, a sensor device, a safety-sensor device and/or an amendment in the technical-device description data or safety-sensor device description data…  a change may include a replacement. Wear, age, life cycle, operational times, operational mode, operating range of the technical device, a sensor device or a safety-sensor device].
But Naser fails to clearly specify determining that operational cycles of the device are higher than an expected amount of operational cycles for the device, wherein the operational cycles of the device are related to an expected lifetime of the device.
However, Call teaches determining that operational cycles of the device are higher than an expected amount of operational cycles for the device, wherein the operational cycles of the device are related to an expected lifetime of the device [0029 — Controller 22 is further programmed to analyze the collected data to determine that amount of wear actually experienced by brake equipment 12 that exceeds normal expected wear. For example, brake equipment 12 may have an expected lifespan based on manufacturing process and materials and a predetermined set of operational conditions, such as ambient temperature, number of service brake system cycles (brakes applied and released), emergency brake applications, etc. Thus, the expected lifespan is simply the number of years or amount of time that brake equipment 12 should last under a particular set of fixed circumstances. Actual usage of brake equipment 12, however, may occur in unexpected temperatures or involve higher than expected cycling such that the actual aging of brake equipment 12 is faster. As a result, an estimated lifespan for brake equipment 12 that based on actual usage is likely to different.].
Naser and Call are analogous art.  They relate to systems for maintaining safety of machines and the teachings of Call are also pertinent to the problem being solved.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system and method for operating a machine safely, as taught by Naser, by incorporating the above limitations, as taught by Call.  
One of ordinary skill in the art would have been motivated to do this modification in order to facilitate timely repair or replacement of devices and maintain safety, as suggested by Call [0032-0033].
Regarding claim 16, Naser teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 6.  
Claim(s) 7  and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naser in view of Smith et al. U.S. Patent Publication No. 20220176547 (hereinafter Smith).
Regarding claim 7, Naser teaches all the limitations of the base claims as outlined above.  
Further, Naser teaches parameters of the risk assessment of the safety device indicative of the change of the condition of the safety device and using parameters from the safety device related to the change of the condition of the safety device [0037 —  description data for technical devices, sensor devices, safety-sensor devices or the automated machine include, in particular computer-readable, information on the respective entity. For example, safety-sensor device description data associated to a time-of-flight sensor used as a safety-sensor device may include a list of product features and parameters how the time-of-flight sensor can be used; 0031 — When determining whether the retrieved safety-sensor device description data and the technical-device description data comply with retrieved safety rules, the control device in particular compares the retrieved safety-sensor device description data and the retrieved technical-device description data with the retrieved safety rules and determines whether they are compliant…. whether the retrieved safety-sensor device description data corresponds to the predetermined safety-sensor device description data stored in the machine safety rules. If yes, a compliance is determined; 0044-0048 — the control device is implemented to monitor the technical devices, the sensor devices and/or the safety-sensor devices in particular detect a change in the technical device, a sensor device, a safety-sensor device and/or an amendment in the technical-device description data or safety-sensor device description data…  a change may include a replacement. Wear, age, life cycle, operational times, operational mode, operating range of the technical device, a sensor device or a safety-sensor device; 0120 — if an operator changes a certain safety-sensor device, the control device 102 will check if the replacement safety sensor fulfills all safety requirements]
But Naser fails to clearly specify that data differ from information available from the safety device and  using data from the safety device related to the safety device to calculate the data of the safety device that are comparable to the data.
However, Smith teaches that data differ from information available from the safety device and  using data from the safety device related to the safety device to calculate the data of the safety device that are comparable to the data [0082 —  the sensor output data from the auxiliary sensor S2 can be transformed (i.e., processed using one or more transformation calculations) into data that is “comparable” (i.e., of the same unit value) to the sensor output data of the target sensor S1 so that, if a discrepancy is detected that indicates a problem or issue with the sensor output data of the target sensor S1, the output sensor data of the auxiliary sensor S2 can be used by the controller 108.].
Naser and Smith are analogous art.  They relate to safety systems, particularly including sensor problem detection.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system and method for operating a machine safely, as taught by Naser, by incorporating the above limitations, as taught by Smith.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable direct comparison of data related to different sensors, as suggested by Smith [0082].
Regarding claim 17, Naser teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 7.  
Claim(s) 8  and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naser in view of Law et al. U.S. Patent Publication No. 20210080913 (hereinafter Law). 
Regarding claim 8, Naser teaches all the limitations of the base claims as outlined above.  
Further, Naser teaches in conjunction with setup of the safety device in the machine safety system [0149, Fig. 10 — safety-sensor devices, are implemented or set up accordingly in step 406], a risk assessment user interface prior to receiving the parameters from the risk assessment, wherein the risk assessment user interface facilitates entry of the parameters from the risk assessment [0044-0048 — safety sensor description data DSDi; 0106 —  The machine description data MDD can be input manually through a user interface or, for example, retrieved from a server or cloud service. The same holds for the description data DSDi, DDi and further retrieved or gathered safety rules SRj.].
But Naser fails to clearly specify displaying a user interface.
However, Law teaches displaying a user interface [0045 — controller 406 may generate a graphical user interface with the relevant user options for rendering via a display on the configuration tool 134. In other examples, the configuration controller 406 may transmit relevant information to enable the configuration tool 134 to generate a suitable graphical user interface to display the information to the user].
Naser and Law are analogous art.  They relate to safety systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system and method for operating a machine safely, as taught by Naser, by incorporating the above limitations, as taught by Law.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to interact visually with a user interface to more easily communicate with the system.  In addition it would be obvious to simply substitute the graphical user interface of Law for the user interface of Naser for the predictable result of a system and method for operating a machine safely with a visual/graphical user interface.
Regarding claim 18, Naser teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 8.  
Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Naser.
Regarding claim 9, Naser teaches all the limitations of the base claims as outlined above.  
Further, Naser teaches that during operation of the safety device in the machine safety system the safety device is configured to trigger an action intended to prevent injury to a user and/or damage to equipment of the system with the physical devices [0035 —  personnel enter the particular observable state in a space, a safety-sensor device may issue a warning or an instruction to stop certain actions of the technical devices; 0111 — If there is a safety breach, for example an inappropriate safety sensor is present in the automated machine, a warning message is issued in step S5. Additionally, the control device 102 may issue an instruction to stop the operation of the automated machine 1] and a signal from a device [0095 — machine controller 10 receives a plurality of sensor signals ].  Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to simply substitute the known signal of Naser for the trigger means of Naser for the predictable result of a system and method for operating a machine safely utilizing signals to trigger control actions. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klesk et al. U.S. Patent Publication No. 20210011449., which discloses methods to configure a safety control system.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119